DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/426,228 and is in response to a Request for Continued Examination filed 01/31/2022.
Claims 1-13 are previously pending, of those claims, claims 1, 5-6, and 13 have been amended, and new claims 26-34 have been added.  All amendments have been entered.  Claims 1-13 and 26-34 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claims 26 and 29 recite “wherein the lithium selenium secondary battery has a discharge specific capacity of at least 580 mAh/g, and not greater than the theoretical discharge specific capacity of the two-dimensional selenium carbon composite material”.  As noted above with respect to claims 1 and 6, the specification as originally filed gives at most an upper limit of 756 mAh/g.  There is no indication that the lithium selenium secondary battery can achieve values close to the theoretical discharge specific capacity, and further no indication of what that value is.  Therefore the claimed range include values for the discharge specific capacity that is not disclosed by the specification as originally filed.  
Applicant points to pages 1 and 2 of the specification as originally filed for the theoretical specific capacity as a practical upper limit on specific capacity.  However, this section at most would teach a charging specific capacity of 640 mAh/g for approaching the selenium theoretical specific capacity in the first cycle.  This section makes no mention of a theoretical specific capacity for the lithium selenium battery as claimed.  Therefore this section is not taken to provide support for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 26-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABOUIMRANE (US 2012/0225352 A1) in view of HE (US 2015/0064575 A1).
With respect to claims 1, 6, 26, and 29.  ABOUIMRANE teaches a selenium-carbon composite (paragraph 0005).  The material for the carbon in such a composite may include a carbon material that includes at least one of graphene (paragraph 0006).  
ABOUIMRANE teaches that the active material may be used in a coin cell, that includes the cathode, an anode, and a separator, as well as an electrolyte (paragraph 
ABOUIMRANE does not explicitly teach that the selenium-carbon composite is made by the recited method.  However, this is taken to be product by process claim limitation.  Product-by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113(I).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
ABOUIMRANE teaches the choice of carbon being graphene from a choice of elements.  Further ABOUIMRANE does not teach discharge specific capacity of the battery.  
HE teaches a rechargeable lithium selenium cell comprising a cathode active material selected from Se or SexSy (abstract).  Further the implementation of a meso-porous or porous nano-structured cathode supporting network composed of conductive nano-filaments, such as graphene (NGPs) has the effect of improving the cycling stability and active material utilization rate in a rechargeable Li-Se cell (paragraph 0151).  As seen in Figure 11, the specific capacity is higher than 580 mAh/g after 50 cycles for the compounds with NGP.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to choose the graphene for the carbon in the composite of ABOUIMRANE because HE teaches that the use of graphene has the beneficial effects of improving the cycle stability and active material utilization rate in rechargealbe Li-Se cells (HE paragraph 0151).  Therefore this is a simple substitution of one known prior art element for another in order to achieve predictable results.  HE does not explicitly teach that the discharge specific capacity is at a constant current charge-discharge test with voltages between 1 to 3 V at room temperature.  However, HE teaches that additional elements such as the concentration of the electrolytes, as well as the nano-structure such as the graphene effects the capacity retetion (HE paragraph 0151).  Therefore one having ordinary skill in the art would be able to achieve the desired specific capacity retention as a matter of routine optimization.  
With respect to claims 2 and 7.  ABOUIMRANE teaches in one example the anode is lithium metal (paragraph 0064).  
With respect to claims 3 and 8.  ABOUIMRANE teaches the separator is a Celguard separator (paragraph 0064).  
With respect to claims 4 and 9-10.  ABOUIMRANE teaches the electrolyte includes LiPF6 in ethylene carbonate and ethyl methyl carbonate (paragraph 0064).  
With respect to claims 11 and 32.  In one example ABOUIMRANE teaches the use of EC/DEC and LiPF6 as the electrolyte (paragraph 0064).  ABOUIMRANE teaches the electrolyte may include gel electrolytes, as well as non-aqueous electrolytes (paragraphs 0039-0042).  However, ABOUIMRANE does not explicitly teach the claimed ether or ionic liquids.  
HE teaches a lithium selenium cell having a cathode material of Se (abstract).  Preferred organic liquid solvents used may include ethylene carbonate, as well as 1,3-dioxolane or TEGDME (paragraph 0128).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to substitute the carbonate solvent of ABOUIMRANE for the DOL or TEGDME solvent of HE, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
With respect to claims 27 and 30-31.  ABOUIMRANE teaches in one example the anode is lithium metal (paragraph 0064).  ABOUIMRANE teaches the separator is a Celguard separator (paragraph 0064).  ABOUIMRANE teaches the electrolyte includes LiPF6 in ethylene carbonate and ethyl methyl carbonate (paragraph 0064).
With respect to claims 12 and 33.  In one example ABOUIMRANE teaches the use of EC/DEC and LiPF6 as the electrolyte (paragraph 0064). As noted above, ABOUIMRANE does not explicitly teach the use of the ionic liquids as a solvent.  HE teaches the electrolyte may include either an organic liquid or an ionic liquid (paragraph 0127).  Preferred ionic liquids include cation of di-alkylimidazolium, and preferred anions include sulfonylimde (paragraph 0129).  Preferred ionic liquid may include N-methyl-N-propylpiperidinium bis(trifluoromethyl sulfonyl)imide PP13TFSI (paragraph 0129).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to substitute the solvent of ABOUIMRANE for the ionic liquid of HE, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Claims 5, 13, 28, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABOUIMRANE (US 2012/0225352 A1) in view of HE (US 2015/0064575 A1)  and KOSHINA (US 2011/0250506 A1).
Claim 5 is dependent upon claim 1, claim 13 is dependent upon claim 6, claim 28 is dependent upon claim 26, and claim 34 is dependent upon claim 29, all of which are rejected above under 35 U.S.C. 103 in view of ABOUIMRANE and HE.  ABOUIMRANE teaches a coin cell (paragraph 0064) but does not explicitly teach a pouch-cell.  KOSHINA teaches a lithium secondary battery (abstract).  The non-aqueous secondary battery comprises a negative electrode, a positive electrode and a separator (paragraph 0026).  The battery may have a cylindrical structure, but any other shape, such as a pouch or coin type may be used (paragraph 0026).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the pouch type cell for the secondary battery of ABOUIMRANE as taught by KOSHINA, as KOSHINA establishes that one of ordinary skill in the art would find it obvious to substitute a coin cell for a pouch cell, and therefore this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
On page 10 of Applicant Arguments/Remarks Applicant against the 35 U.S.C. 112 first paragragh rejection of claims 1-13.  Applicant argues that the original 

On page 11 Applicant argues that none of ABOUIMRANE or HE teaches the amended claimed selenium carbon composite material of the cathode is a two-dimensional composite material.  This argument is not persuasive.  Specifically ABOUIMRANE teaches a selenium carbon composite (paragraph 0005) where the 
The Examiner notes that the Applicant has not argued or explained why the proposed selenium-graphene composite of ABOUIMRANE and HE would not be considered a two-dimensional selenium carbon composite.  Therefore these arguments are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722